Citation Nr: 1705611	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  13-00 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for shin splints, right lower extremity.

5.  Entitlement to service connection for shin splints, left lower extremity.

6.  Entitlement to service connection for scarring, left eye.

7.  Entitlement to a compensable initial evaluation for right patellofemoral syndrome and meniscus injury.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1979 and from August 1981 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for scarring, left eye, will be discussed below.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).

FINDING OF FACT

During an October 2016 hearing, prior to the promulgation of a Board decision, the Veteran testified that he wished to withdraw the appeal of his claim of entitlement to service connection for scarring, left eye.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to service connection for scarring, left eye have been met.  38 U.S.C.A.                    § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204. 

During an October 2016 hearing, prior to the promulgation of a Board decision, the Veteran testified that he wished to withdraw the appeal of his claim of entitlement to service connection for scarring, left eye. Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the claim and it is dismissed.

ORDER

The appeal of the claim of entitlement to service connection for scarring, left eye, is dismissed.


REMAND

The Board finds that further development of the appeal is required.

The Board notes that the Veteran was discharged from active service in January 1994 but the earliest VA treatment records associated with the claims file are from 2001.  During the October 2016 hearing, the Veteran credibly testified that he received treatment through VA for his shins, back, and knees during the 1994 to 2001 period, and, in support of his testimony, he mentioned that during this period he was even prescribed a knee brace by VA.  A review of the claims file shows that VA treatment records from this period were requested by the RO but none were found.  Rather than providing a negative response as to their existence, the related internal VA memorandum merely stated that the records provided were all that could be found; the records provided were the ones from 2001.  Accordingly, on remand, an additional attempt should be made to obtain and associate these records with the claims file.  If they cannot be found, a negative response should be provided and clearly marked in the claims file.  See 38 U.S.C.A. § 5103A(c)(2) ("Whenever the Secretary attempts to obtain records from a Federal department or agency under this subsection, the efforts to obtain these records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.").

With regard to the claims pertaining to the left knee, left shoulder, and low back, the Board finds that the etiological opinions provided in the November 2008 VA examination report are inadequate and require a more cogent rationale.  Generally, in each opinion the examiner acknowledged that the particular anatomical region may have been injured in the in-service motor vehicle accident based on the fact that x-rays were obtained for those areas after the accident, but based on the negative x-ray results and a paucity of evidence post-discharge, the examiner concluded that there was not a "strong correlation" between whatever pain may have been experienced in service and the Veteran's current disability.  The Board notes that in October 2016 the Veteran credibly testified that he did receive treatment through VA for these disabilities during the period between 1994 and 2001, and the Board is attempting to obtain these records on remand.  Moreover, the absence of treatment records should not be the primary basis for a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (noting that an examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the veteran's current disability and his military service (citing Smith v. Derwinski, 2 Vet. App. 137, 140 (1992)).  For the foregoing reasons, the November 2008 VA examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA examination is warranted.

With regard to the Veteran's claims pertaining to his shin splints, the Board notes that a March 2001 VA treatment record showed a diagnosis of right shin splints, and during an October 2016 hearing, the Veteran credibly testified that he received treatment for his shins through VA during the 1994 to 2001 period.  Accordingly, the Board finds that there is evidence of a disability and the proximity of the 1994 to 2001 treatment lends support to the allegation that it may be related to active service.  Accordingly, VA has a duty to assist the Veteran in substantiating his claim by providing him an examination.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As the Veteran has not yet been scheduled for such an examination, he should be scheduled for one on remand.

Lastly, as it pertains to the Veteran's claim of entitlement to a compensable evaluation for his right patellofemoral syndrome and meniscus injury (right knee disability), the Board finds that remand is warranted for two reasons.  

First, based on the evidence of record, the Board is unable to ascertain the current level of disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established an increase in the disability rating is at issue, the present level of disability is of primary concern.").  The record shows that the Veteran last underwent a VA examination in June 2008, and since that point in time there have been no relevant treatment records documenting the current state of his right knee disability.  Thus, a new VA examination is required to determine the current level of disability in the right knee.  See, generally, Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (finding that remand for a new examination was required to determine the current level of disability after a four year period had elapsed since the veteran's last examination and the veteran alleged a worsening of symptoms).

Second, a review of the November 2008 VA examination report shows that the examiner did not test for pain on both active and passive motion or in weight-bearing and nonweight-bearing, for both the joint in question and the paired joint (in this case, the left knee.)  Thus, the examination did not meet the requirements of 38 C.F.R. § 4.59 and is considered inadequate to decide the claim.  See Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  On remand, the new examination must comply with section 4.59.

Accordingly, these claims are REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  

In addition to obtaining the most recent records, a specific request should be made for records from the period of January 1994 through March 2001.  All efforts to obtain these records should be fully documented and a negative response must be provided if they are not available.

2.  Thereafter, schedule a VA examination to determine the nature and etiology of the Veteran's left knee, left shoulder, low back, and shin splints.  The examination should be performed by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The physician is asked to provide a diagnosis for each of the left knee, left shoulder, low back, and shins.  If a particular diagnosis is ruled out, a complete explanation should be provided.

For each diagnosed disability, the physician is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that it was incurred in, or is otherwise related to, the Veteran's active military service.

With regard to the back disability, the physician is asked to specifically consider the effects of both the 1983 back injury and the 1987 motor vehicle accident.  

More generally, the physician should note that the Board has requested VA treatment records from the period of 1994 to 2001 because the Veteran credibly testified that he received treatment through VA during this period, to include being provided a knee brace.  Even if these records are ultimately not found, the physician should operate on the assumption that the Veteran did undergo some unspecified treatment for his back, knees, and shins during this period.

A complete rationale must be provided for all opinions expressed.  The rationales must consider all pertinent evidence of record, to include the Veteran's lay statements.  A negative rationale based solely on a lack of treatment in service or on the absence of treatment records for a certain period would be inadequate.  A more cogent explanation is required.

3.  Schedule the Veteran for a VA examination to determine the current level of disability in his right knee.  The examination should be performed by a physician.  The entire claims file must be reviewed in conjunction with the examination.

All symptoms and functional affects related to the disability must be recorded.  Range of motion testing must be performed in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  The physician must indicate whether pain is present on each of these ranges of motion tests.  If the physician is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Additionally, the physician should note whether flare-ups are present and whether they result in additional functional loss, to include a reduction in range of motion.  If so, to the extent possible, the physician should estimate the additional limitation of motion caused by the flare-ups.  Similarly, the physician should note whether additional functional loss is caused by pain, weakness, excess fatigability, or incoordination and, if so, estimate the additional limitation of motion.

The examination report must include a complete rationale for all opinions expressed. All the pertinent evidence should be considered, to include the Veteran's lay statements.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


